Exhibit 10.2

 

GRAPHIC [g35831kii001.jpg]

 

Worldwide Headquarters

243 Daniel Webster Highway

Merrimack, NH 03054

 

Phone:   +1 603.883.5200

Fax:   +1 603.595.6993

www.gtat.com

 

January 13, 2014

 

Mr. K. Raja Bal

22H

Hathaway Road

Lexington, MA 02420

 

Dear Raja:

 

Effective as of the date set forth above, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, you
are eligible to receive the following benefits from GTAT Corporation (the
“Company”) pursuant to the terms and provisions set forth herein.

 

·                  Severance Related Payments - If your employment is terminated
by the Company without Cause (as defined below), or as a result of your
resignation with Good Reason (as defined below), you shall be entitled to:

 

(i)                                     continue to receive your Base Salary (as
defined below), subject to applicable withholding, (paid in accordance with the
Company’s general payroll practices in effect on the termination date) as
special severance payments from the date of termination for a period of six
(6) months thereafter (the “Severance Period”);

 

(ii)                                  to the extent permitted by the applicable
benefit plans, continued participation during the Severance Period in medical
and dental insurance plans sponsored by the Company on terms and conditions in
effect at the time of such termination (including cost sharing, if applicable)
substantially similar to those applicable to employees of the Company generally;

 

provided, however, you shall be entitled to the payments and benefits described
in clauses (i) and (ii) of this paragraph if and only if you have executed and
delivered to the Company a general release having customary terms and provisions
that is reasonably agreeable to you and the Company (the “General Release”)
within twenty-two (22) days following the date of termination and the General
Release has become effective, and only so long as you have not revoked or
breached the provisions of the General Release.  You understand and agree that
you shall not be entitled to any other salary, compensation or benefits after
termination of your employment with the Company or any subsidiary, except as
specifically provided for in the Company’s employee benefit plans or as
otherwise expressly required by applicable law.

 

--------------------------------------------------------------------------------


 

You understand and agree that if your employment is (i) terminated by the
Company or any subsidiary for Cause or (ii) terminated by you without Good
Reason, you shall only be entitled to receive your Base Salary through the date
of termination and shall not be entitled to any other salary, compensation or
benefits from the Company or any of its subsidiaries thereafter, except as
otherwise specifically provided for under the Company’s employee benefit plans
or as otherwise expressly required by applicable law.  The termination of your
employment for Cause shall preclude your resignation with Good Reason.  If your
employment is terminated due to your death or Disability (as defined below), you
shall only be entitled to receive (A) your Base Salary through the date of
termination, and (B) any benefits you or your eligible family members are
eligible for under COBRA.

 

Except as otherwise expressly provided herein, all of your rights to salary,
bonuses, employee benefits and other compensation hereunder which would have
accrued or become payable after the termination of your employment shall cease
upon such termination, other than those expressly required under applicable law
(such as COBRA).

 

For the purposes of this Agreement, “Base Salary” shall mean your annual base
salary as determined by management and as in effect at the applicable time of
termination of your employment.

 

For purposes of this Agreement, “Cause” shall mean with respect to you, one or
more of the following:  (i) the commission of a felony or other crime involving
moral turpitude or the commission of any other act or omission involving
dishonesty, disloyalty or fraud with respect to the Company or any of its
subsidiaries or any of their customers or suppliers, (ii) repeatedly reporting
to work under the influence of alcohol or illegal drugs, the use of illegal
drugs in the workplace or other repeated conduct causing the Company or any of
its subsidiaries substantial public disgrace or disrepute or substantial
economic harm, (iii) substantial and repeated failure to perform duties as
reasonably directed by the Board, the Company’s President and Chief Executive
Officer or the Company’s Chief Financial Officer, (iv) any act or omission
aiding or abetting a supplier or customer of the Company or any of its
subsidiaries to the material disadvantage or detriment of the Company and its
subsidiaries, (v) breach of fiduciary duty, gross negligence or willful
misconduct with respect to the Company or any of its subsidiaries or (vi) any
other material breach of this Agreement which is not cured to the Company’s
reasonable satisfaction within fifteen (15) days after written notice to you.

 

For purposes of this Agreement, “Disability” shall mean your inability to
perform the essential duties, responsibilities and functions of your position
with the Company and its subsidiaries for a period of 90 consecutive days or for
a total of 180 days during any 12-month period as a result of any mental or
physical illness, disability or incapacity even with reasonable accommodations
for such illness, disability or incapacity provided by the Company and its
subsidiaries or if providing such accommodations would be unreasonable, all as
determined by the Compensation Committee in its reasonable good faith judgment. 
You hereby agree to cooperate in all reasonable respects with the Company if a
question arises as to whether you have become disabled (including, without

 

--------------------------------------------------------------------------------


 

limitation, submitting to reasonable examinations by one or more medical doctors
and other health care specialists selected by the Company and authorizing such
medical doctors and other health care specialists to discuss your condition with
the Company).

 

For purposes of this Agreement, “Good Reason” shall mean if you resign from
employment with the Company and its subsidiaries as a result of the occurrence
of one or more of the following events:  (i) the Company  reduces the amount of
the Base Salary (other than as a result of a general across-the-board salary
reduction applicable to all senior employees of the Company), (ii) elects to
eliminate the MIP without permitting you to participate in an annual incentive
bonus plan in place of the MIP which offers a potential bonus payment comparable
to that earnable at 100% of plan target by you under the MIP, or (iii) the
Company changes your title and reduces his responsibilities or authority in a
manner materially inconsistent with that of the position of Vice President and
Corporate Controller; provided that in order for your resignation for Good
Reason to be effective hereunder, you must provide written notice to the Company
stating your intent to resign for Good Reason and the grounds therefor within
thirty (30) days after such grounds exist and grant the Company thirty (30) days
from receipt of such notice to remedy or otherwise remove the grounds supporting
your resignation for Good Reason.

 

The payments and benefits under this Agreement are intended to comply with, or
be exempt from, the requirements of Section 409A of the Internal Revenue Code,
as amended (including the regulations thereunder, “Section 409A”).  In no event
shall the Company have any liability relating to the failure or alleged failure
of any payment or benefit under this Agreement to comply with, or be exempt
from, the requirements of Section 409A.  Notwithstanding anything to the
contrary in this Agreement, if at the time of your termination of employment,
you are a “specified employee,” as defined below, any and all amounts payable
under this Agreement on account of such separation from service that constitute
deferred compensation and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6) month period or, if
earlier, upon your death; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (B) benefits that qualify as excepted welfare
benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or (C) other
amounts or benefits that are not subject to the requirements of Section 409A. 
For purposes of this Agreement, all references to “termination of employment”
and correlative phrases shall be construed to require a “separation from
service” (as defined in Section 1.409A-1(h) of the Treasury regulations after
giving effect to the presumptions contained therein), and the term “specified
employee” means an individual determined by the Company to be a specified
employee under Treasury regulation Section 1.409A-1(i).  For purposes of
Section 409A, your right to receive any installment payment pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.

 

--------------------------------------------------------------------------------


 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

This Agreement may be executed in more than one counterpart, each of which shall
be deemed an original, and all of which shall be deemed a single agreement.

 

This Agreement has been executed by authorized representatives of the parties
hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

GTAT CORPORATION

 

 

 

 

 

/s/Hoil Kim

 

Hoil Kim

 

Vice President, Chief Administrative Officer, General Counsel and Secretary

 

 

ACKNOWLEDGED AND AGREED

 

/s/K. Raja S. Bal

 

K. Raja S. Bal

 

 

--------------------------------------------------------------------------------